UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6820



In Re: PHILLIP M. PROPST,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-95-151)


Submitted:   September 20, 2001         Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip M. Propst, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Propst has filed a petition for a writ of mandamus

from this court seeking to challenge his state conviction and for

release of documents.   Mandamus is a drastic remedy to be used only

in extraordinary circumstances. Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).    Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.         In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).        The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.”       Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).     Propst has

not made such a showing.    A petition filed pursuant to 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) is the proper vehicle to attack his

conviction.   Propst has previously filed such a petition.   Accord-

ingly, we deny Propst’s motion to proceed in forma pauperis and his

petition for mandamus relief.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED


                                  2